DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,380,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 U.S.C. § 101
Although the claims recite determining that buy orders and sell orders match, a commercial interaction or fundamental economic practice, a 35 U.S.C. § 101 rejection is not applicable because the ordered combination of the claims are directed to an electronic exchange system that involves prioritizing using direct memory access or direct register access that results in technical improvements such as quicker execution as described in the Specification in paragraphs [0119] and [00121]. Accordingly, the claims are patent-eligible under 35 U.S.C. § 101.
Prior Art
The closet prior art references are as follows:
Duesterwald (US 20030192035 A1), discloses systems and methods for implementing efficient execution transfers between successive translations of stack-based code in a virtual machine environment are including the steps of: defining a global translation convention for translating one or more stack-based code instructions on a register-based environment, the global translation convention specifying a predetermined portion of a stack-based context corresponding to a stack that is to be mapped to one or more registers corresponding to the register-based environment and enforcing the global translation convention for each translation of the one or more stack-based code instructions in the register-based environment.
Nafeh (US 20070233594 A1) discloses a network-based contract trading system electronically accessible by prospective traders. The variable payout contracts are sold and the subsequent resale of contracts, is accepted over the trading system. The accepted contracts are resold and the fee is assessed for settlement of contract.
Mather (US 20070265954 A1) discloses methods, systems mediums and graphical user interfaces for monitoring and trading of financial instruments. According to various embodiments, a graphical user interface (GUI) trading widget for electronic trading of financial instruments is provided which floats translucently over the surface of a price chart dynamically displaying market action. The trading widget enables a trader to specify parameters of an order (e.g., buy, sell, quantity, price, limits, etc.), and enter the order into an electronic exchange. The trading widget can positioned on the chart where the trading widget is most convenient for trade execution and least intrusive on the display of price or other market information.
Walsky (US 20080097893 A1) discloses a computer-based system for exchange order routing over a communication network which includes a client terminal configured to provide an end-user interface between the client terminal and a first server, the interface providing a template for building an order routing strategy including a stipulation string, and to submit one or more orders and the order routing strategy to the first server. A program executable within the communication network to implement the routing strategy by crossing the order on a first electronic exchange, and placing order liquidity on respective second electronic exchanges. A method implements the order routing strategy by receiving an order and a routing strategy containing a stipulation string having parameters of predetermined criteria, a first phase order processing allocates a first order quantity to a crossing location, a second phase order processing allocates a second order quantity to an idle location.
E. Fink, J. Johnson and J. Hershberger, "Fast-paced trading of multi-attribute goods," SMC'03 Conference Proceedings. 2003 IEEE International Conference on Systems, Man and Cybernetics. Conference Theme - System Security and Assurance (Cat. No.03CH37483), 2003, pp. 4280-4287 vol.5, doi: 10.1109/ICSMC.2003.1245657 teaches an exchange system that that identifies the highest-quality order match, arranges items in a priority queue by the quality of unprocessed matches, and keeps track of the age of each order to avoid repetitive search for matches among the same index orders wherein each fill must satisfy certain conditions.
The prior art fails to teach or render obvious the following limitations of independent claim 2 (and claim 21, which contains substantially the same limitations): 
An electronic exchange system comprising: a first physical processing element of an electronic processor configured to control: adding each order of a plurality orders defining a respective side of a trade for a financial instrument and from a remote computing device external to the electronic exchange system, to a respective one of a queue of buy orders and a queue of sell orders for the financial instrument, and determining that at least a first order in the queue of buy orders and a second order in the queue of sell orders match; a second physical processing element of the electronic processor configured to control: receiving an indication of an occurrence of an event, determining that placement of an order is conditioned on the occurrence, in which the order defines a side of a trade for the financial instrument, and in response to determining that the placement of the order is conditioned on the occurrence, transmitting an indication to add the order to a respective one of the queue of buy orders and the queue of sell orders to the first physical processing element through a physical data bus, in which the physical data bus is configured to allow communication of the indication to add the order from the second physical processing element to the first physical processing element using at least one of direct memory access and direct register access to transport information in a physical local memory location of the second physical processing element directly into a physical local memory location of the first physical processing element where instructions to be executed by the first physical processing element are stored; in which the indication to add the order is added to an ordered stack of instructions in a memory to be executed by the first physical processing element; and wherein the indication to add the order is designated in a location in the stack with a higher priority than at least one second instruction that was pending in the stack before the    indication to add the order is received by the first physical processing element through the physical data bus such that an instruction to add the order to the respective one of the queue is performed before the at least one second instruction.
When considered as a whole, at the time of invention, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible.
All of the dependent claims 3-20, directly or indirectly, depend from claim 2; and so, are not taught or rendered obvious by the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100293353 (Sonnier, D.P. et al)  (Task queuing in a network communications processor architecture wherein a source processing core sends a new task to a destination processing core)
US 20070277021 A1 to (O’Connor, M.) (teaches a stack-based virtual machine)
Definition of "Data Bus" from    Microsoft® Computer Dictionary, By: Microsoft Press: Publisher: Microsoft Press, Pub.Date: March 15, 2002 and In Dictionary of Engineering Terms, Butterworth-Heinemann. Retrieved from http://www.credoreference.com/entry/bhidet/bus
Philip Koopman, Stack Computers: the new wave, 1989, Chapter 3: Multiple-stack, 0-operand Machines, "3.2 A genericStack Machine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694